internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-139500-01 date date legend decedent spouse executors c p a date date sons marital trust bypass_trust dollar_figurex dollar_figurey dear this letter responds to your request dated date requesting rulings under sec_301_9100-1 of the procedure and administration regulations as well as rulings under sec_2632 and sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date survived by spouse and his five children article ii sec_2 of the will directs that if spouse and either son survives decedent decedent gives to trustee in trust such amount of property as will be equal to the maximum amount needed to increase decedent’s taxable_estate to the largest amount possible without incurring any federal estate_tax on decedent’s estate the bypass_trust plr-139500-01 article vi section a of the will provides that trustee shall distribute to sons from the bypass_trust principal such amounts as shall be necessary when added to the funds reasonably available to decedent’s sons from all other sources known to trustee to provide for their health support maintenance and education taking into consideration the age education and station in life of each such distributee under article vi section b the bypass_trust shall terminate when no son of decedent is living and under the age of twenty-three years or when spouse dies whichever is later upon such termination the then remaining trust property shall be distributed to decedent’s then living descendants per stirpes or to a_trust for the benefit of any descendent under the age of thirty-five article iii sec_3_1 provides that if spouse survives decedent decedent gives all of his residuary_estate to marital trust under article iv sec_4 the trustee shall distribute to spouse the income from the marital trust at least quarterly and such amounts of principal as shall be necessary to provide for her health support and maintenance in order to maintain her to the extent reasonably possible in accordance with the standard of living to which she is accustomed at the time of decedent’s death article iv sec_4 directs that no person shall have the power to appoint any part of the marital trust property to any person other than spouse under article iv sec_4 upon the death of spouse the marital trust principal shall be distributed to decedent’s then living descendants per stirpes or to a_trust for the benefit of any descendent under the age of thirty-five however if no such descendent is then living such trust principal shall be distributed to decedent’s contingent beneficiaries article sec_3 directs that executor shall allocate any remaining exemption from the generation-skipping tax available at the time of decedent’s death under article sec_4 if any trust created under the will is partially subject_to the generation-skipping_transfer_tax trustee shall create two separate trusts so that one trust is not subject_to the generation-skipping_transfer_tax and one trust is fully subject_to the generation-skipping_transfer_tax under article sec_5 with respect to any trust or portion of a_trust held for the benefit of decedent’s spouse which the executor has elected to treat as qualified_terminable_interest_property and which is exempt from the generation-skipping_transfer_tax executor shall also make the special election pursuant to sec_2652 with regard to such trust or such portion of such trust pursuant to an extension the united_states estate and generation-skipping_transfer_tax return form_706 was timely filed on date on schedule m of form_706 an election was made under b to treat marital trust as qualified_terminable_interest_property qtip a schedule r was not attached to form_706 therefore no portion of decedent’s generation-skipping_transfer gst_exemption was plr-139500-01 allocated and no reverse_qtip_election was made executors are not tax professionals the form_706 was prepared by a certified_public_accountant c p a who failed to make or advise executors to make the reverse_qtip_election or to allocate decedent’s remaining gst_exemption it is represented that decedent’s entire dollar_figure gst_exemption was available for allocation at decedent’s death and that the value for estate_tax purposes of bypass_trust was dollar_figurex pursuant to the provisions of decedent’s will marital trust is required to be divided into non-exempt marital trust and exempt marital trust it is represented that the value of exempt marital trust is dollar_figurey you have requested the following rulings an extension of time under sec_301_9100-1 to make a reverse_qtip_election under sec_2652 with respect to the exempt marital trust and a ruling that the automatic allocation rules of sec_2632 operate to cause the unused portion of decedent’s gst_exemption to be allocated to the exempt marital trust and the bypass_trust so that both trusts have an inclusion_ratio of zero sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable plr-139500-01 under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-139500-01 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to the exempt marital trust the election should be made on a supplemental form_706 filed with the service office where the original form_706 was filed a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in the instant case no allocation of decedent’s available gst_exemption was made on the form_706 therefore the automatic allocation rules of sec_2632 and sec_26_2632-1 operate to allocate decedent’s available exemption based on the information submitted and the representations made and provided the reverse_qtip_election is made for the exempt marital trust as authorized in this letter we conclude that dollar_figurex of decedent’s gst_exemption automatically is allocated to the bypass_trust and dollar_figurey is automatically allocated to the exempt marital trust because the amount of gst_exemption allocated to each trust equals the estate_tax_value of each trust the exempt marital trust and the bypass_trust will each have an inclusion_ratio of zero under sec_2642 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
